

116 HR 181 IH: Authorizing Moderated Enumeration Responses Including Citizenship Acquisition Act
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 181IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2019Mr. Hunter introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend title 13, United States Code, to provide that the penalty for refusing or neglecting to answer a decennial census question shall apply only to the extent necessary to allow the Government to obtain the information needed for its enumeration of the population, as required by the Constitution of the United States, as well as the enumeration of its citizen and noncitizen populations, and for other purposes. 
1.Short titleThis Act may be cited as the Authorizing Moderated Enumeration Responses Including Citizenship Acquisition Act or the AMERICA Act. 2.Limited applicability of census penalty provision (a)In generalSection 221 of title 13, United States Code, is amended by adding at the end the following: 
 
(d) 
(1)The penalty under subsection (a) shall not apply to any individual who refuses or neglects to answer any question in a questionnaire, schedule, or the survey commonly referred to as the American Community Survey used in connection with any decennial census, except to the extent necessary to allow the Government to obtain the information needed for the enumeration of— (A)the population, as required by the Constitution of the United States; and 
(B)citizen and noncitizen populations. (2)For purposes of this subsection, only questions included on a decennial census short form regarding enumeration of the household and citizenship status shall be considered necessary to permit such an enumeration.. 
(b)Effective dateThe amendments made by subsection (a) shall apply with respect to all schedules used in connection with any decennial census of population, beginning with the 2020 decennial census, including those returned before the date of enactment of this Act. 